Per Curiam.
This was an action by Per Forstedt against the United States National Bank of Holdrege to recover the penalty provided for in section 5198 of the national banking act. In our opinion there is no fairly debatable question in the case. The jury were well warranted in finding that the defendant knowingly contracted for and received interest in éxcess of ten per cent., and that the amount so received was at least fifty per cent, of the verdict and judgment. The contention of counsel for the bank that the bank officers who- actually received the last payments upon the usurious contract were not connected with the bank at the time the contract was made, and were therefore ignorant of the fact that it was tainted with usury, is, of course, without merit. The rule is that a bank or other corporation, being once charged with notice of the character of a transaction, continues to be affected by such notice what*856ever changes may occur in the personnel of its working force.
Note.—Notice to Corporation.—A corporation can not receive information or notice of any fact but through the senses of the members composing the corporation. Underwood, J., in Lyne v. Bank of Kentucky, 5 J. J. Marsh. [Ky.], 545, 559.—Reporter.
The decision of the court is manifestly right and is
Affirmed.